Case 0:19-cv-63015-JIC Document 20 Entered on FLSD Docket 02/18/2020 Page 1 of 4



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.: 0:19-cv-63015-JIC

 CARL BRUN,

        Plaintiff,

 v.

 HEALTHCARE REVENUE RECOVERY
 GROUP, LLC, and PARAGON
 CONTRACTING SERVICES LLC,

       Defendants.
 _______________________________________/

   MOTION TO DISMISS WITHOUT PREJUDICE WITH RESPECT TO PLAINTIFF’S
   CLAIMS AGAINST DEFENDANT HEALTHCARE REVENUE RECOVERY GROUP

        Plaintiff CARL BRUN (“Plaintiff”), by and through undersigned counsel, submit this

 Motion to Dismiss the above-captioned action without prejudice with respect to Defendant

 HEALTHCARE REVENUE RECOVERY GROUP, LLC, and in support thereof, states:

        On December 09, 2019, Plaintiff commenced the above-captioned action against

 Defendant    Healthcare Revenue Recovery Group, LLC (“HRRG”) and Defendant Paragon

 Contracting Services, LLC (“Paragon”). As part of the operative Complaint [D.E. 14], Plaintiff

 claims Defendants HRRG, by and through a series of collection letters, violated the Fair Debt

 Collection Practices Act (“FDCPA”) and Florida Consumer Collection Practices Act (“FCCPA”).

        Subsequent to the commencement of this action, it came to Plaintiff’s attention that a

 principal thrust of one of Plaintiff’s FDCPA claims, to wit, that HRRG wrongfully causes the least

 sophisticated consumer to falsely believe that the Consumer Debt is subject to acceleration by

 claiming in the collection letter that it (HRRG) wants the consumer to “avoid accelerated collection

 activities,” is a claim that is beyond the statute of limitations, as the above captioned action was
                                                                                                               PAGE | 1 of 4
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-63015-JIC Document 20 Entered on FLSD Docket 02/18/2020 Page 2 of 4



 commenced more than one year after the date Plaintiff purportedly received the underlying

 collection letter. See Rotkiske v. Klemm, 140 S. Ct. 355 (2019) (on December 10, 2019, the United

 State Supreme Court found that, absent the application of an equitable doctrine, the statute of

 limitations for bringing a private civil action under the FDCPA begins to run on the date on which

 the alleged FDCPA violation occurs, not the date on which the violation is discovered).1 With that

 said, Plaintiff’s FCCPA claims do not suffer from this defect, as the statute of limitations under

 the FCCPA is two years. See Fla. Stat. § 559.77(4) (“An action brought under this section must be

 commenced within 2 years after the date the alleged violation occurred”).

        Although Plaintiff could continue the litigation of the above captioned action with respect

 to Plaintiff’s FCCPA claims, Plaintiff believes, in good faith, that the proper venue for Plaintiff’s

 persisting claims is that of state court. In light of this conclusion, Plaintiff conferred with

 Defendant HRRG in this regard, and in so doing, informed Defendant HRRG that Plaintiff sought

 to dismiss the above captioned action without prejudice so to peruse Plaintiff’s claims in a more

 appropriate venue, i.e., state court. In response thereto, however, intent on keeping this action

 before this Court, Defendant HRRG filed its Answer [D.E. 16].

        Given the infancy of the above-captioned action, as well as the fact that Defendant Paragon

 has been dismissed from this action without prejudice, Defendant HRRG will not suffer any undue

 prejudice from the dismissal of this action without prejudice. To the contrary, Plaintiff will suffer




 1
   Prior thereto, it was Plaintiff’s good-faith belief that the statute of limitations does not begun to
 run until the violation is discovered. In light of Rotkiske, however, it is now clear that the statute
 of limitations starts on or about when Plaintiff received the collection letter at issue. Although this
 date is consisted by the parties, to avoid potentially prejudicial impact, and the incurrence of
 attorneys’ fees and costs associated with an FDCPA claim barred by the statute of limitations,
 Plaintiff seeks to dismiss this action with respect to Defendant HRRG without prejudice.
                                                                                           PAGE | 2 of 4
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-63015-JIC Document 20 Entered on FLSD Docket 02/18/2020 Page 3 of 4



 undue prejudice if the above-captioned action is to persist, as Plaintiff’s claims, as currently plead,

 leave Plaintiff hamstrung.

        WHEREFORE Plaintiff CARL BRUN, respectfully, asks that this Court dismiss the

 above-captioned action without prejudice so that Plaintiff may properly develop the claims had

 under the FCCPA and to otherwise allow Plaintiff to pursue this action in the more appropriate

 venue of state court.

                          CERTIFICATE OF GOOD FAITH CONFERENCE

        Pursuant to Local Rule 7.1(a)(3), undersigned counsel represents that he conferred with

 counsel for Defendant HRRG regarding the relief sought herein; however, counsel for Defendant

 HRRG has provided no response.

        DATED: February 18, 2020

                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                   .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540

                                                               COUNSEL FOR PLAINTIFF




                                                                                                               PAGE | 3 of 4
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-63015-JIC Document 20 Entered on FLSD Docket 02/18/2020 Page 4 of 4



                                        CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on February 18, 2020, the foregoing was

 electronically filed with the Clerk of the Court using the CM/ECF system which will send a notice

 of electronic filing to all counsel of record.

                                                               Respectfully Submitted,

                                                                /s/ Thomas J. Patti                                    .
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377




                                                                                                               PAGE | 4 of 4
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
